     Case 8:20-cv-00089-DOC-JDE Document 58 Filed 03/19/21 Page 1 of 4 Page ID #:475



1     M. DANTON RICHARDSON (State Bar No. 141709)
      mdantonrichardson@yahoo.com
2     LEO E. LUNDBERG, JR. (State Bar No. 125951)
3     leo.law.55@gmail.com
      LAW OFFICE OF M. DANTON RICHARDSON
4     131 N. El Molino Ave., Suite 310
      Pasadena, CA 91101
 5
6     Attorneysfor Plaintiff,
      LITTLE ORBIT LLC
 7
8
                                 UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10       LITTLE ORBIT LLC, a California Limited ) Case No.: 8:20-cv-00089-DOC-JDE
11       Liability Company,                     )
                                                ) Judge:       Hon. David 0. Carter
12                     Plaintiff,               )
                                                ) FOURTH JOINT STIPULATION AND
13
                vs.                             ) REQUEST FOR COURT TO RETAIN

14                                              ) JURISDICTION FOR AN ADDITIONAL
         DESCENDENT STUDIOS INC., a Texas ) THIRTY (30) DAYS FOR THE PARTIES
15       corporation, and ERIC PETERSON, an     ) TO COMPLETE THEIR SETTLEMENT
16       individual,                            )
                                                )
17                     Defendants.              )
                                                )
18
                                                )
19                                              )
         DESCENDENT STUDIOS INC., a Texas )
20       corporation,                           )
21                                              )
                       Counterclaimant,         )
22                                              )
                vs.                             )
23
                                                )
24       LITTLE ORBIT LLC, a California Limited )
         Liability Company,                     )
25
                                                )
26                     Counter Defendant.       )
                                                )
27                                              )
28
                                              1
                                                      FOURTH STIPULATION AND JOINT REQUEST FOR COURT
                                                     TO RETAIN JURISDICTION AN ADDITIONAL THIRTY DAYS
                                                                     CIVIL. ACTION No. 8:20-cv-00089-DOC-JDE
     Case 8:20-cv-00089-DOC-JDE Document 58 Filed 03/19/21 Page 2 of 4 Page ID #:476



1            WHEREAS the parties reached a settlement of this matter during a Settlement
2     Conference with Hon. John D. Early on November 17, 2020;
3            WHEREAS pursuant to said settlement the Court dismissed this action in a Minute Order
4     entered November 25, 2020, and further ordered that "The Court retains jurisdiction for thirty
5     (30) days to vacate this order and reopen the action upon showing of good cause that the
6     settlement has not been consummated";
7            WHEREAS, on December 23, 2020, the parties filed a stipulation for the Court to retain
8     jurisdiction for an additional thirty (30) days for the parties to complete their settlement, which
9     the Court granted that same day;
10            WHEREAS, on January 22, 2021, the parties filed a second stipulation for the Court to
11    retain jurisdiction for an additional thirty (30) days for the parties to complete their settlement,
12    which the Court granted that same day;
13            WHEREAS, on February 18, 2021, the parties filed a second stipulation for the Court to
14    retain jurisdiction for an additional thirty (30) days for the parties to complete their settlement,
15    which the Court granted that same day;
16            WHEREAS the parties still need additional time, as they are still working to finalize their
17    settlement, including necessary negotiations with a third party as provided for in the parties'
18     agreement to settle as worked out by Magistrate Early, and jointly desire for the Court to retain
19    jurisdiction for an additional thirty (30) days;
20            NOW THEREFORE the parties hereby stipulate to and jointly request the Court to
21     extend its earlier Order and retain jurisdiction for an additional thirty (30) days.
22            IT IS SO STIPULATED.
23
                                           Respectfully Submitted this 18th Day of March, 2021:
24
                                                  By: /s/M. Danton Richardson
25                                                       Counsel
26
                                                  M. Danton Richardson (State Bar No. 141709)
27                                                Leo E. Lundberg, Jr. (State Bar No. 125951)
                                                  LAW OFFICE OF M. DANTON RICHARDSON
28                                                131 N. El Molino Ave., Suite 310
                                                         2
                                                                  FOURTH STIPULATION AND JOINT REQUEST FOR COURT
                                                                 TO RETAIN JURISDICTION AN ADDITIONAL THIRTY DAYS
                                                                                 Mu, ACTION No. 8:20-cv-00089-DOC-JDE
     Case 8:20-cv-00089-DOC-JDE Document 58 Filed 03/19/21 Page 3 of 4 Page ID #:477



1                                        Pasadena, CA 91101
                                         E-mail: mdantonrichardson@yahoo.com
2                                                leo.law.55@gmail.com
                                            Counselfor Plain
3

4                                              rI

 5                                       By: /sA1lllichael C. Whitticar
                                                Counsel
6
                                         NADA I. SHAMONKI (SBN 205359)
 7                                       MINTZ LEVIN COHN FERRIS GLOVSKY AND
                                         POPEO P.C.
8
                                         2029 Century Park East, Suite 3100
 9                                       Los Angeles, CA 90067
                                         Telephone: (310) 586-3200
10                                       Facsimile: (310) 586-3202
                                         Email: nshamonki@mintz.com
11                                       Counselfor Defendants
12
                                         Michael C. Whitticar; VSB No. 32968
13                                       NOVA IP Law, PLLC
                                         7420 Heritage Village Plaza, Suite 101
14                                       Gainesville, VA 20155
                                         Tel: 571-386-2980
15                                       Fax: 855-295-0740
16                                       E-mail: mikew@novaiplaw.corn
                                         Counselfor Defendants
17                                       Admitted Pro Hac Vice

18

19

20

21

22

23

24

25

26

27

28
                                                3
                                                         FOURTH STIPULATION AND JOINT REQUEST FOR COURT
                                                        TO RETAIN JURISDICTION AN ADDITIONAL THIRTY DAYS
                                                                        CIVIL ACTION No. 8:20-CV-00089-DOC-JDE
     Case 8:20-cv-00089-DOC-JDE Document 58 Filed 03/19/21 Page 4 of 4 Page ID #:478



1                                     CERTIFICATE OF SERVICE

2           I, the undersigned, certify and declare that I am over the age of 18 years, employed in the
      County of Los Angeles, State of California, and am not a party to the above-entitled action.
3
      On March 19, 2021, I filed a copy of the following document(s):
4
             FOURTH JOINT STIPULATION AND REQUEST FOR COURT TO RETAIN
5            JURISDICTION FOR AN ADDITIONAL THIRTY (30) DAYS FOR THE
6            PARTIES TO COMPLETE THEIR SETTLEMENT

7     By electronically filing with the Clerk of the Court using the CM/ECF system which will send
      notification of such filing to the following:
8

9            M. Danton Richardson
             Leo E. Lundberg, Jr.
10           LAW OFFICE OF M. DANTON RICHARDSON
11           131 N. El Molino Ave., Suite 310
             Pasadena, CA 91101
12           E-mail: mdantonrichardson@yahoo.com
                     leo.law.55@gmail.com
13
             Counsel for Plaintiff
14
             Michael C. Whitticar; VSB No. 32968
15           NOVA IP Law, PLLC
16           7420 Heritage Village Plaza, Suite 101
             Gainesville, VA 20155
17           Tel: 571-386-2980
             Fax: 855-295-0740
18
             Email: mikew@novaiplaw.com
19           Counsel for Defendants

20           NADA I. SHAMONKI (SBN 205359)
21           MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
             2029 Century Park East, Suite 3100
22           Los Angeles, CA 90067
             Telephone: (310) 586-3200
23
             Facsimile: (310) 586-3202
24           Email: nshamonki@mintz.com
             Counsel for Defendants
25

26     Executed on March 19, 2021, at Los Angeles, California. I hereby certify that I am employed in
       the office of a member of the Bar of this Court at whose direction the service was made.
27                                                            /s/ Diane Hashimoto
                                                              Diane Hashimoto
28
                                                      4
                                                               FOURTH STIPULATION AND JOINT REQUEST FOR COURT
                                                              TO RETAIN JURISDICTION AN ADDITIONAL THIRTY DAYS
                                                                              CIVIL ACTION No. 8.20-cv-00089-DOC-JDE
